Citation Nr: 1428709	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-08 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for plantar fasciitis of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from June 1990 to June 1993.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In June 2013, the Veteran submitted additional private treatment records and, in his April 2014 Appellate Brief, the Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.  The Board also notes that the private treatment records, which were written in German, were properly translated in June 2014.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the Veteran's representative's April 2014 Appellate Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.     

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the 

Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his plantar fasciitis of the right foot.  In this regard, the Board observes that he was last examined by VA in October 2010.  Since such examination, private treatment records reflecting additional diagnoses of right foot disorders and treatment for such have been received.  Specifically, such records show that the Veteran underwent right foot surgery for hallux valgus and splayfoot in October 2012.  The accompany operation report reflects additional diagnoses, to include bursitis, contracture of toes, synovitis, and metatarsalgia.  The Board notes that the Veteran is only service-connected for plantar fasciitis of the right foot.  However, as it has been over three years since his last VA examination and it is unclear whether such newly diagnosed right foot disorders are part and parcel of his service-connected disability, the Board finds that a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his service-connected plantar fasciitis of the right foot.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Also, while on remand, the Veteran should be provided another opportunity to identify any pertinent VA or non-VA treatment records referable to his right foot disability.  Thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent VA or non-VA treatment records referable to his right foot disability.  After securing any necessary authorization forms, obtained all identified records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After all outstanding records have been associated with the record, schedule the Veteran for a new VA examination to determine the current nature and severity of his plantar fasciitis of the right foot.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all diagnoses referable to the right foot.

(B)  For each diagnosis other than plantar fasciitis, the examiner should offer an opinion as to whether it is at least as likely as not that such is part and parcel of the Veteran's service-connected plantar fasciitis of the right foot.

If a diagnosis is not part and parcel of such service-connected disability, the examiner should offer an opinion as to whether such is at least as likely as not caused or aggravated by the Veteran's service-connected plantar fasciitis of the right foot, or incurred during his military service.  

(C)  For the Veteran's service-connected plantar fasciitis of the right foot and all other right foot disorders found to be part and parcel of such disability, secondary to such disability, or otherwise related to service, the examiner should identify the nature and severity of all manifestations of such disorder(s), to include the impact such have on the Veteran's employability.

The examiner is requested to provide a thorough rationale for any opinion provided.    

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



